—Appeal from a judgment of the Supreme Court (Ceresia, Jr., J.), entered February 22, 2000 in Albany County, which, in a proceeding pursuant to CPLR article 78, granted respondents’ motion to dismiss the petition for lack of standing.
Petitioner pleaded guilty to violating the prison disciplinary rules which prohibit possessing contraband, smuggling and *552drug possession in connection with a March 14, 1999 visit with his wife. In addition to other penalties, petitioner’s right to visitation was revoked for 11 years. Thereafter, petitioner’s wife was notified that her visitation privileges with petitioner had been revoked as a result of the drug-smuggling incident and petitioner’s guilty plea to the charges stemming therefrom. Petitioner commenced this CPLR article 78 proceeding to review the determination revoking his wife’s visitation privileges. Supreme Court dismissed the proceeding and this appeal ensued.
We agree with Supreme Court that petitioner confuses his disciplinary determination with the separate determination which revoked his wife’s visitation privileges pursuant to 7 NYCRR part 200 (see, Matter of Inman v Coughlin, 156 AD2d 786). The fact that petitioner did not challenge his disciplinary determination does not give him standing to challenge the revocation of his wife’s visitation nor to protest the implication that she was involved in the drug-smuggling incident. Moreover, petitioner’s wife failed to avail herself of the procedure to contest the revocation of visitation privileges despite being notified of the opportunity to do so.
Finally, we reject petitioner’s conclusory assertion that the termination of his wife’s visitation rights violated his due process rights.
Cardona, P. J., Mercure, Crew III, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed, without costs.